Exhibit 10.11

 

 

ANNUAL GRANT

 

INTRUSION INC.

 

NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR
AUTOMATIC STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Intrusion Inc. (the “Corporation”):

 

OPTIONEE:

     

GRANT DATE:

     

GRANT NUMBER:

     

NUMBER OF OPTION SHARES:

8,000 shares of common stock

   

EXERCISE PRICE:

$               per share

   

EXPIRATION DATE:

     

TYPE OF OPTION:

Non-Statutory Stock Option

   

EXERCISE SCHEDULE:

The Option shall vest and become exercisable for one-third of the Option Shares
upon Optionee’s completion of each year of service as a member of the
Corporation’s Board of Directors (the “Board”) over the three-year period
measured from the Grant Date. In no event shall the Option become exercisable
for any additional Option Shares after Optionee’s cessation of Board service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the automatic option grant program under the
Intrusion Inc. 2015 Stock Incentive Plan (the “Plan”). Optionee further agrees
to be bound by the terms of the Plan and the terms of the Option as set forth in
the Automatic Stock Option Agreement attached hereto as EXHIBIT A. A copy of the
Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices.

 

NO IMPAIRMENT OF RIGHTS. Nothing in this Notice or the attached Automatic Stock
Option Agreement or in the Plan shall interfere with or otherwise restrict in
any way the rights of the Corporation and the Corporation’s stockholders to
remove Optionee from the Board at any time in accordance with the provisions of
applicable law.

 

 

--------------------------------------------------------------------------------

 

 

DEFINITIONS. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

 

DATED: __________, _____

 

 

INTRUSION INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Address:

 

 

 

 

 

 

       

 

 

ATTACHMENTS
EXHIBIT A – AUTOMATIC STOCK OPTION AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

AUTOMATIC STOCK OPTION AGREEMENT

 